DETAILED ACTION
The applicant’s submission filed on 12/30/2020 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Authorization for this examiner’s amendment was given in an interview with Wayne Grohs on 02/18/2022.

Referring to claim 1, amend last paragraph of claim 1 as shown below: 
a jacket encasing the plurality of tapes, wherein the jacket is configured to convert to ash at a defined temperature fire;

wherein the dielectric comprises ceramic, silica, or a hybrid of ceramic and silica; wherein the dielectric comprises a rope helically wound along a length of the inner conductor;

wherein the plurality of tapes comprises a first tape, a second tape, a third tape, and a fourth tape, each of the tapes substantially covering an underlying tape or the outer conductor; wherein 
the first tape comprises ceramic, silica, or ceramifiable silicone, 
the second tape comprises copper, stainless steel, or copper clad stainless steel, the third tape comprises ceramic or silica, and 
the fourth tape comprises stainless steel;

wherein the jacket comprises a fire retardant material.

Referring to claim 9, amend last paragraph of claim 9 as shown below: 
a protective jacket concentrically arranged to cover the plurality of temperature resistive tapes, wherein the protective jacket is configured to convert to ash at a defined temperature fire;

wherein the dielectric comprises ceramic, silica, or a hybrid of ceramic and silica;

wherein the plurality of concentrically arranged temperature resistive tapes comprises, 
a first tape comprising ceramic, silica, or ceramifiable silicone, 
a second tape comprising copper, stainless steel, or copper clad stainless steel, 
a third tape comprising ceramic or silica, and 
a fourth tape comprising metal alloy;

wherein the jacket comprises an ethylene copolymer, polyvinyl chloride, polyvinylidene difluoride, or fire-resistant polyethylene.

Referring to claim 11, change dependency from claim 10 to claim 9 and amend the term “a rope” as “the rope” in line 2 of claim 11.

Referring to claims 3-4, 6-8, 10,12-13, and 16-19, cancel claims 3-4, 6-8, 10, 12-13, and 16-19

Allowable Subject Matter
Claims 1-2, 5, 9, 11, 14-15 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's remarks and claim amendments made in the applicant’s amendment filed on 11/23/2021, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1-2, 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a dielectric arranged around the inner conductor; an outer conductor annularly arranged around the dielectric and in contact with the dielectric, wherein the dielectric is arranged to form an air gap between the outer conductor and 

Referring to claims 9, 11, 14-15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 16; the limitations “a dielectric configured as a rope and helically wound in an annular space between the first conducting material and the second conducting material, the dielectric being in contact with both the first conducting material and the second conducting material and at least partially forming an air gap between the first conducting material and the second conducting material; wherein the dielectric comprises ceramic, silica, or a hybrid of ceramic and silica; wherein the plurality of concentrically arranged temperature resistive tapes comprises, a first tape comprising ceramic, silica, or ceramifiable silicone, a second tape comprising copper, stainless steel, or copper clad stainless steel, a third tape comprising ceramic or silica, and 
a fourth tape comprising metal alloy; wherein the jacket comprises an ethylene copolymer, polyvinyl chloride, polyvinylidene difluoride, or fire-resistant polyethylene.” in 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847